EMPLOYMENT SEPARATION,

GENERAL RELEASE OF LEGAL RIGHTS

AND

CONSULTING AGREEMENT

This Employment Separation, General Release of Legal Rights and Consulting
Agreement (the “Agreement”), is entered into between Herman W. Moore III
(hereinafter, “Moore”) and PGT Industries, Inc., including its affiliates,
subsidiaries, predecessors, directors, officers, employees and agents
(hereinafter the “Company”). The purpose of this Agreement is to forever resolve
all disputes between the Company and Moore, including all disputes concerning
Moore’s employment and separation from employment with the Company.

I. STIPULATIONS

1. Moore has been employed by the Company in accordance with the terms and
conditions of a certain Employment Agreement, by and between Moore and the
Company, effective October 11, 2005 (the “Employment Agreement”).

2. Pursuant to a certain Restricted Stock Award Agreement, dated June 27, 2006
(the “Restricted Stock Award Agreement”) by and between Moore and the Company,
Moore was granted an aggregate of 13,241 shares of Restricted Stock (as defined
in the Restricted Stock Award Agreement).

3. Effective December 31, 2007 (the “Termination Date”), Moore is voluntarily
terminating his employment with the Company.

4. Moore and the Company desire to settle and resolve all disputes and claims
relating to the termination of Moore’s employment with the Company and, in
connection therewith, are entering into this Agreement.

5. The terms and conditions of the Employment Agreement shall immediately and
automatically terminate immediately prior to the effectiveness of this Agreement
and shall thereafter be void and have no further force or effect.

6. It is intended that this Agreement be interpreted in the broadest possible
manner in favor of forever resolving all disputes between Moore and the Company.
The only exceptions to the scope of the legal release executed by Moore in favor
of the Company are specifically noted in this Agreement.

7. Moore understands that all payments made by the Company under this Agreement
may be subject to tax withholding and reporting obligations and standard payroll
deductions for federal and state taxes. The Company, however, makes no
representations whatsoever concerning the tax consequences of this Agreement.



--------------------------------------------------------------------------------

II. CONSIDERATION

8. In return for signing this Agreement and for the release of his legal rights,
Moore will receive the following severance pay and benefits (collectively, the
“Severance Benefits”), some or all of which he is not otherwise entitled to
receive:

a. An aggregate lump sum payment in a gross amount equal to the sum of (i)
$506,545.67; and (ii) the Consulting Fee (as defined below), which amount shall
be due and payable following the expiration of the seven-day revocation period
provided for in Paragraph 13 of this Agreement.

b. Outplacement consulting benefits through Lee Hecht Harrison (“LHH”) at the
location nearest to Moore. These services include LHH’s “Career Assistance”
program, and the Company will make payment directly to LHH.

c. The terms and conditions of the Restricted Stock Award Agreement shall remain
in full force and effect, and the restrictions on such shares shall continue to
lapse during the Consulting Period, in accordance with the terms of the
Restricted Stock Award Agreement; provided, however, that notwithstanding the
foregoing, effective as of the Termination Date, (i) all shares of Restricted
Stock held by Moore (other than the 13,241 shares granted pursuant to the
Restricted Stock Award Agreement) that are subject to forfeiture as of the
Termination Date shall be forfeited, and Moore shall have no further right or
interest in and to such shares, (ii) all options to purchase common stock of the
Company heretofore granted to Moore by the Company (“Options”) that, pursuant to
the terms and conditions of the Stock Option Agreement(s) between Moore and the
Company, are not exercisable on or prior to the Termination Date, shall
immediately terminate as of the Termination Date, and (iii) notwithstanding
anything to the contrary in the Stock Option Agreement(s) between Moore and the
Company, all Options that are held by Moore as of the Termination Date and are
exercisable as of the Termination Date shall continue to be exercisable during
the Consulting Period and until the ninetieth (90th) day following expiration of
the Consulting Period, but shall otherwise be subject to the terms and
conditions of the Stock Option Agreement pursuant to which such Options were
granted.

9. Moore acknowledges and agrees that the Severance Benefits to be paid pursuant
to this Agreement are in lieu of any severance or other termination benefits
payable under the Employment Agreement, or any severance plan or policy of the
Company or its affiliates, and Moore shall not be entitled to any other payments
or benefits in connection with his termination of employment with the Company
other than the Severance Benefits.

 

2



--------------------------------------------------------------------------------

III. IMPORTANT NOTICE

10. Because Moore is over age 40, he has special rights under a federal law
known as the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act. Under this law, Moore has a right to be
free from age discrimination in all aspects of his employment relationship.
Moore understands that he is giving up the right to sue the Company for age
discrimination by signing this Agreement.

11. Because this is a legally binding agreement, Moore has been advised by the
Company to consult a lawyer before signing this Agreement.

12. Moore acknowledges that he has the right to take twenty-one days to decide
whether or not to sign this Agreement and give up his legal rights. If Moore
signed before the expiration of twenty-one days, he was not required to do so
and could have taken the entire twenty-one days to consider this Agreement.

13. Moore also has the right to revoke this Agreement within seven days after
signing it. Such revocation must be in writing addressed to, and received by,
Mick Ferrucci (facsimile (941) 480-2767). If this Agreement is revoked, however,
Moore will not be entitled to any of the Severance Benefits provided for in this
Agreement.

IV. AGREEMENT AND GENERAL RELEASE IN FAVOR OF THE COMPANY

14. Moore generally releases the Company (as defined in this Agreement, which
includes its affiliates, subsidiaries, predecessors, directors, officers,
employees and agents) from all claims and obligations of whatever nature or
kind, including all claims related to Moore’s employment and separation from
employment with the Company.

15. The claims Moore is giving up by signing this Agreement include, but are not
limited to:

a. All claims that Moore may have against the Company under the laws of any
state, including but not limited to claims relating to Moore’s employment by the
Company or the termination thereof and claims for breach of contract (express or
implied), misrepresentation, fraud, defamation, claims for unpaid wages, or any
claims of fraud or misrepresentation in connection with the negotiation and
execution of this Agreement;

b. All claims for alleged personal injuries sustained;

c. All claims that Moore may have against the Company for alleged age
discrimination in employment under the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, if based in whole
or in part upon acts, occurrences or omissions that occurred before the
effective date of this Agreement, or that relate in any way to Moore’s
employment or discharge from employment;

d. All claims that Moore may have alleging discrimination in employment arising
under federal or state laws;

 

3



--------------------------------------------------------------------------------

e. All claims arising under the Employee Retirement Income Security Act
(“ERISA”), except future rights to enforce vested benefits of employment, if
any; and

f. All claims related to the Employment Agreement.

16. This release in favor of the Company is intended to be construed in the
broadest possible manner to effectuate the intent of the parties that all
disputes between Moore and the Company are forever resolved, subject only to the
following exceptions which are to be narrowly construed:

a. Workers compensation claims to the extent such claims cannot be released
under state law without the approval of a court of competent jurisdiction;

b. Rights to retirement benefits previously vested by operation of law pursuant
to the terms of the Company’s 401K plan;

c. Rights to unemployment compensation benefits under state law to the extent
such claims cannot be waived in an agreement between the parties; and

d. Actions to enforce the terms of this Agreement to the extent that specific
rights and benefits are conferred by same.

V. CONSULTING

17. The Company shall retain Moore, and Moore shall serve the Company, in the
capacity of a consultant for a term commencing on the Termination Date and
ending on June 28, 2009 (the “Consulting Period”). During the Consulting Period,
Moore shall make himself available to perform consulting services for the
Company, as reasonably requested by the Company and shall devote his best
efforts, skill and attention to the performance of such services, devoting such
time thereto as is necessary and appropriate; provided, however, that in no
event shall Moore be required to devote more than FIVE (5) hours per week to the
performance of such services. Moore shall perform such consulting services as an
independent contractor without the power to bind or represent the Company for
any purpose whatsoever. Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other, or as employer and employee. Moore shall not present himself
as an employee of the Company. Subject only to such specific limitations as are
contained in this Agreement, the manner, means, details or methods by which
Moore performs his obligations under this Agreement shall be solely within the
discretion of Moore. The Company shall not have the authority to, nor shall it,
supervise, direct or control the manner, means, details or methods utilized by
Moore to perform his obligations under this Agreement, and nothing in this
Agreement shall be construed to grant the Company any such authority. The
Company acknowledges and agrees that: (a) Moore shall not be expected to perform
consulting services beyond the scope of his past business experience; and
(b) the agreements set forth herein are entered into upon a non-exclusive basis,
and Moore shall not be restricted by this Agreement from providing services to
any other person or entity so long as such services do not interfere with his
performance under this Agreement.

 

4



--------------------------------------------------------------------------------

18. For such service, the Company shall pay Moore an aggregate gross amount of
NINETY THOUSAND DOLLARS ($90,000) (the “Consulting Fee”).

19. Moore shall not be entitled to participate in any employee benefit plans or
otherwise receive any employee benefits during the Consulting Period, other than
as specifically provided in Paragraph 8 of this Agreement. Moore hereby
acknowledges his separate responsibility for all federal and state withholding
taxes, Federal Insurance Contribution Act taxes and workers’ compensation and
unemployment compensation taxes, if applicable, and agrees to indemnify and hold
the Company harmless from any claim or liability related thereto.

VI. CONFIDENTIALITY/NONCOMPETITION/NON-INTERFERENCE

20. Definitions. The following terms shall be defined as set forth below:

“CONFIDENTIAL INFORMATION” shall mean any and all: (a) trade secrets concerning
the business and affairs of the Company or any Affiliate of the Company, product
or service specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing, marketing or distribution methods and processes, customer lists,
prospective customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), computer software and database technologies,
systems, structures, and architectures (and related formulae, compositions,
processes, improvements, devices, know-how, inventions, discoveries, concepts,
ideas, designs, methods and information), and any other information, however
documented, that is a “trade secret” either under common law or as such term is
defined by statute under the laws of any applicable jurisdiction;
(b) information concerning the business and affairs of the Company or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training and techniques and materials), however documented; (c) the terms and
conditions of this Agreement, and (d) notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Company or Affiliates of
the Company, containing or based, in whole or in part, on any information
included in the foregoing.

“AFFILIATE(S)” shall mean any person that, directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Company or any other referenced person.

“NONCOMPETITION PERIOD” shall mean a period of time equal to the Consulting
Period plus ONE (1) year.

 

5



--------------------------------------------------------------------------------

21. Confidentiality

21.1 Acknowledgments by Moore. Moore acknowledges that: (a) as a part of his
employment, Moore was afforded access to Confidential Information; (b) public
disclosure of such Confidential Information could have an adverse effect on the
Company and its business; (c) the Severance Benefits provided to Moore
constitute good and sufficient consideration for Moore’s agreements and
covenants in this Section 21; and (e) the provisions of this Section 21 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.

21.2 Agreements of Moore. In consideration of the Severance Benefits to be paid
or provided to Moore by the Company under this Agreement, Moore covenants as
follows:

a. Moore will hold in confidence the Confidential Information and will not use
or disclose it to any person except with the specific prior written consent of
the Company or except as otherwise expressly permitted by the terms of this
Agreement.

b. Any trade secrets of the Company will be entitled to all of the protections
and benefits under applicable trade secret laws. If any information that the
Company deems to be a trade secret is found by a court of competent jurisdiction
not to be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. Moore hereby waives any requirement that the Company submit proof of
the economic value of any trade secret or post a bond or other security.

c. None of the foregoing obligations and restrictions apply to any part of the
Confidential Information that Moore demonstrates was or became generally
available to the public other than as a result of a disclosure by Moore.

d. In the event that Moore is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Information, Moore shall provide the Company with prompt
written notice of any such request or requirement so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. If, in the absence of a protective order or other
remedy or the receipt of a waiver by the Company, Moore is nonetheless, in the
written opinion of counsel, legally compelled to disclose
Confidential Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, Moore may, without liability hereunder,
disclose to such tribunal only that portion of the Confidential Information
which such counsel advises Moore to be legally required to be disclosed and will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the information so disclosed.

e. Moore will not remove from the Company’s (or any Affiliate’s) premises any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”). Moore recognizes that, as between the Company and Moore,
all of the Proprietary Items, whether or not developed by Moore, are the
exclusive property of the Company. Moore will immediately return to the Company
all of the Proprietary Items in Moore’s possession or subject to Moore’s
control, and Moore shall not retain any copies, abstracts, sketches, or other
physical embodiment of any of the Proprietary Items.

 

6



--------------------------------------------------------------------------------

21.3 Disputes or Controversies. Moore recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Company, Moore, and their respective attorneys and experts, who will agree, in
advance and in writing, to receive and maintain all such information in secrecy,
except as may be limited by written agreement among them.

22. Non-Competition and Non-Interference.

22.1 Acknowledgments By Moore. Moore acknowledges that: (a) the Severance
Benefits constitute good and sufficient consideration for Moore’s agreements and
covenants in this Section 22; and (b) the provisions of this Section 22 are
reasonable and necessary to protect the Company’s business.

22.2 Covenants of Moore. In consideration of the Severance Benefits, Moore
covenants that he will not, directly or indirectly:

a. during the Noncompetition Period, (i) solicit business from, or compete with
the Company for the business of, any customer of the Company in the same or
similar business as the business conducted by the Company; (ii) own, operate,
control, finance, manage, advise, be employed or engaged by, perform any
services for, invest in or otherwise become associated in any capacity with, any
business, company, partnership, organization, proprietorship, or other entity,
whose activities compete in whole or in part with the activities of the Company
or any of its Affiliates in any geographical area in which the Company or any of
its Affiliates conducted or conducts its business (a “Competitive Business”); or
(iii) engage in any practice the purpose or effect of which is to intentionally
evade the provisions of this covenant; provided, however, that Moore may
purchase or otherwise acquire up to (but not more than) three percent (3%) of
any class of securities of any Competitive Business (but without otherwise
participating in the activities of such Competitive Business) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934; or

b. whether for Moore’s own account or the account of any other person
(i) solicit or induce, directly or indirectly, whether or not for consideration,
any employee or agent of the Company to terminate his or her relationship with
the Company; or (ii) induce or attempt to induce any supplier, contractor or
customer of the Company to terminate or adversely change its relationship with
the Company or otherwise interfere with any relationship between the Company and
any of its suppliers or contractors.

 

7



--------------------------------------------------------------------------------

22.3 Enforceability; Notice. If any covenant in Section 22 is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against
Moore. The period of time applicable to any covenant in this Section 22 will be
extended by the duration of any violation by Moore of such covenant. Moore will,
while the covenants under Section 22 are in effect, give notice to the Company,
within ten (10) days after accepting any other employment, of the identity of
Moore’s employer. The Company may, at its sole and absolute discretion, notify
such employer that Moore is bound by this Agreement and, at the Company’s
election, furnish such employer with a copy of this Agreement or relevant
portions thereof.

VII. OTHER PROVISIONS

23. If Moore violates the terms of this Agreement, the Company shall have the
right to seek injunctive relief and monetary relief, including costs and
attorneys fees.

24. If the Company does not timely deliver the Severance Benefits, and if Moore
prevails in any action to enforce the deliverance of such Severance Benefits,
Moore shall be entitled to recover costs and attorneys fees.

25. This Agreement, as it may be amended from time to time, contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.
This Agreement may not be amended orally, but only by an agreement in writing
signed by the parties hereto.

26. Except for the release of federal claims, this Agreement shall be governed
by the laws of the State of Florida, without regard to conflict of laws
principles. The parties agree that any lawsuit between them arising under this
Agreement shall be filed in any state or federal court located in Sarasota
County, Florida or Tampa, Florida, and each of the parties hereby agrees,
acknowledges and submits itself to the exclusive jurisdiction and venue of such
courts for the purposes of such lawsuit.

27. This Agreement may be executed in counterparts and signature pages exchanged
by facsimile, and each counterpart shall be deemed to be an original, but both
counterparts of which shall constitute the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

VIII. SIGNATURES

28. Moore understands that this is a legally binding document, acknowledges the
sufficiency of consideration, acknowledges that he has been advised to consult
with an attorney before signing it, and signs and delivers it voluntarily and
knowingly.

 

PGT INDUSTRIES, INC.    HERMAN W. MOORE III

 

  

 

Name:    Date: Date:   

 

9